DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Scalisi (US 2017/0280109 A1).


Claim 1, the prior art as in Menard disclose of a method for processing audio data received at a power switch (fig.1 (234); par [123]) , the method comprising: obtaining, by one or more microphones of the power switch, audio data in a passive mode (fig.1 (234); par [232-233]/the standby/passive mode associated with the microphone); processing, by one or more processors of the power switch, the audio data to identify a trigger condition (par [232-233,235]); determining, by the one or more processors, the trigger condition corresponds to an out of band condition & operating, by the one or more processors, in a 

2. The method of claim 1, wherein the method further comprises: determining, by the one or more processors in the power switch, the trigger condition is an audio prompt command; and entering an active listening mode when the trigger condition is a prompt command (par [232-233, 535]).  

3. The method of claim 2, wherein audio data is not recorded in the passive mode (par [232-233]/the standby allow sound to trigger activation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US 2017/0280109 A1) and Yum et al. (US 2014/0334645 A1).

Claim 4, the prior art disclose of the method of claim 1, but the art never mentioned the aspect as wherein determining the trigger condition is an out of band condition comprises: accessing, by the one or more processors, one or more classifier models stored in one or more memory devices in the power switch; classifying, by the one or more processors, audio data as the out of band condition based on the classifier model; and determining, by the one or more processors, the trigger condition corresponds to the out of band condition when the audio data is classified as the out of band condition.

But the art as in Yum et al. disclose of some triggering issue related to voice control including determining the trigger condition is an out of band condition comprises: accessing, by the one or more processors, one or more classifier models stored in one or more memory devices in the power switch; classifying, by the one or more processors, audio data as the out of band condition based on the classifier model; and determining, by the one or more processors, the trigger condition corresponds to the out of band condition when the audio data is . 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US 2017/0280109 A1) and Hoy et al. (US 2013/0077797 A1).

Claim 5, the method of claim 1, but the art never mentioned such aspect as wherein the out of band condition comprises one or more of a smoke alarm, breaking glass, crying baby, barking animal, or siren.  

	But the prior art as in Hoy et al. do have audible detection system including wherein the out of band condition comprises one or more of a smoke alarm, breaking glass, crying baby, barking animal, or siren (par [8-9, 32]). Thus,  wherein the out of band condition comprises one or more of a smoke alarm, breaking glass, crying baby, barking animal, or siren so as to alert the user of emergency and other dangerous conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DISLER PAUL/Primary Examiner, Art Unit 2654